—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered May 30, 1996, convicting defendant, after a jury trial, of assault in the second degree, intimidating a victim or witness in the third degree and menacing in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 3V2 to 7 years and IV2 to 3 years concurrent with a term of 1 year, and judgment, same court and Justice, rendered October 11, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a concurrent term of 3V2 to 7 years, unanimously affirmed.
The hypothetical question posed to the People’s expert witness could not have affected the verdict and did not deprive defendant of a fair trial. Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ. [See, 170 Misc 2d 945.]